DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2017/0232529) in view of WO 2015194408 (hereinafter WO ‘408).
Regarding claim 1, Kawakami discloses a drill (10) whose leading end portion is flat and has at least two cutting blades (1) extending from a rotation center toward outside in a radial direction, each of the cutting blades including an arc-shaped portion (1a) formed in an arc shape, an inside linear portion formed in a linear shape and connecting to one end of the arc-shaped portion on the rotation center side (Paragraph 33 and Figs. 3 and 5), and an outside linear portion formed in a linear shape and 
Kawakami does not disclose “the arc-shaped portion having a cutting edge provided with an arc-shaped portion chamfered surface that is chamfered, and the inside linear portion and the outside linear portion each having a cutting edge provided with a linear portion chamfered surface that is chamfered, wherein a drill axis direction width of the arc-shaped portion chamfered surface is smaller than a drill axis direction width of the linear portion chamfered surface.”
WO ‘408 discloses a twist drill 1 having a cutting blade 6. The cutting blade includes a thinning portion cutting edge 6a along a thinning portion 7, and an outer peripheral portion including blade 6b connected to the radially outer end of the thinning portion cutting edge 6a. The outer peripheral cutting edge 6b includes a concave arc cutting edge 6b-1 connected to the outer end of the thinning cutting edge 6a, and a convex arc cutting blade 6b-2 extending from the outer end of the concave arc cutting edge 6b-1 to the outermost periphery. (p.4, first and second paragraphs, Fig.4) 
WO ‘408 further discloses the blade 6 includes a honing surface 10 (equivalent to the recited chamfered surface). “The width w of the honing surface in the drill axis direction when viewed perpendicularly to the drill axis (FIG. 2) gradually increases from the center of rotation toward the outer end of the thinning portion cutting edge 6a. Further, as it goes from the outer end of the thinning part cutting edge 6a to the maximum recessed middle point Mp of the concave arc cutting edge part 6b-1, the drill axis direction width w as viewed perpendicularly to the drill axis gradually decreases. The width in the drill axis direction when viewed perpendicular to the drill axis gradually 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify drill of Kawakami such that “the arc-shaped portion having a cutting edge provided with an arc-shaped portion chamfered surface that is chamfered, and the inside linear portion and the outside linear portion each having a cutting edge provided with a linear portion chamfered surface that is chamfered, wherein a drill axis direction width of the arc-shaped portion chamfered surface is smaller than a drill axis direction width of the linear portion chamfered surface.” as taught by WO ‘408 to reinforce the cutting edge and to reduce the cutting load while maintain the strength of the cutting edge.
Regarding claim 2, Kawakami in view of WO ‘408 discloses the drill axis direction width of the linear portion chamfered surface is within a range of 0.02 mm to 0.06 mm for a drill having a diameter of 8 mm. (WO ‘408, p. 5, first to third paragraphs) Therefore, Kawakami in view of WO ‘408 discloses in the drill axis direction width of the linear portion chamfered surface is within a range of the range of 0.25% to 0.75% of a drill diameter. (Located within the recited range of 0.12% to 1.4%)
Kawakami in view of WO ‘408 also discloses the drill axis direction width of the arc-shaped portion chamfered surface is 0.02 mm. Kawakami in view of WO ‘408 does not disclose the drill axis direction width of the arc-shaped portion chamfered surface is equal to or less than 0.008 mm.

Therefore, it would have been obvious to one having ordinary skill in the art to modify the drill axis direction width of the arc-shaped portion chamfered surface is equal to or less than 0.008 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.	In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this instance, the motivation will be to obtain the good cutting results without sacrificing the life of the drill.
Regarding claim 3, Kawakami in view of WO ‘408 discloses a length of the arc-shaped portion in the radial direction is within a range of 50 to 70 percent of a length of the whole cutting blade in the radial direction. (Paragraph 34, Kawakami)
Regarding claim 5, Kawakami in view of WO ‘408 discloses the leading end portion being flat means that a point angle of the leading end portion is within a range of 160 degrees to 180 degrees. (Paragraph 31, “Cutting edge 1 extending in a direction at an angle of not less than 85 degrees and not more than 90 degrees” this indicates the angle included by the two cutting edge is between 170-180 degrees.”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. in view of WO ‘408, and further in view of JP 2004-141970A (hereinafter JP ‘970).
Regarding claim 4, Kawakami in view of WO ‘408 discloses a drill main body portion 8 having the leading end portion; a chip discharge groove7  formed in a spiral shape along an axis line direction of the drill main body portion, in an outer peripheral surface of the drill main body portion, from the cutting blade to a rear end side of the drill main body portion.(Paragraph 29, Kawakami)
Kawakami in view of WO ‘408 does not disclose “a supply path to which a cutting oil is supplied and which extends inside the drill main body portion from the rear end side toward the leading end portion; and an oil hole provided in the leading end portion and communicated with the supply path, the oil hole being configured to eject the cutting oil that has flowed through the supply path.”
JP ‘970 discloses a drill including oil hole 4 penetrating from the rear portion of the shank to the clearance surface at the tip. (Fig. 3, p.2, second paragraph, translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drill of Kawakami in view of WO ‘408 to have “a supply path to which a cutting oil is supplied and which extends inside the drill main body portion from the rear end side toward the leading end portion; and an oil hole provided in the leading end portion and communicated with the supply path, the oil hole being configured to eject the cutting oil that has flowed through the supply path.” as taught by JP ‘970 to provide lubrication and/or cooling during cutting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.